Citation Nr: 1424972	
Decision Date: 06/03/14    Archive Date: 06/16/14

DOCKET NO.  04-23 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for a low back disability, to include as secondary to a service-connected cervical spine disability.

2.  Entitlement to an increased rating for residuals of an injury to the cervical spine, currently rated as 20 percent disabling. 

3.  Entitlement to a total disability rating for compensation based upon individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant (Veteran) represented by:	Paralyzed Veterans of America, Inc.


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse
ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran had active military service from January 1964 to May 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, which declined to reopen a claim of entitlement to service connection for a low back disorder and denied entitlement to a rating in excess of 20 percent for a cervical spine disorder.

In January 2008 the Veteran appeared and testified before the undersigned Veterans Law Judge (VLJ) at the Board in Washington, D.C.  The transcript of that hearing is included in the record. 

In April 2008, the Board reopened the Veteran's service connection claim and remanded that claim, along with the increased rating claim, for additional development.  That development was completed and the appeal was returned to the Board.  Thereafter, the Board obtained multiple Veterans Health Administration (VHA) opinions regarding the Veteran's service connection claim.  Copies of those VHA opinions were sent to the Veteran in April 2012.  

In September 2012, the Board denied the claim to service connection for a lower back disorder.  The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court).  Pursuant to a Joint Motion filed by the parties to this matter, the Court, in September 2013, remanded the service connection claim to the Board for additional consideration.  

The issue of entitlement to service connection for a cognitive disorder as secondary to the Veteran's service-connected cervical spine disorder has been raised by the record.  Specifically, in a June 2012 written brief, the Veteran's service representative asserted that the Veteran suffers from cognitive problems secondary to medications used to treat the Veteran's cervical spine disorder.  However, that issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The record in this matter consists of paper and electronic claims files and has been reviewed.  Relevant evidence has been added to the record since the most recent supplemental statement of the case (SSOC) dated in May 2013, and has been considered pursuant to the Veteran's June 2013 waiver of initial AOJ review of the evidence.  38 C.F.R. §§ 19.31, 20.1304 (2013).   

In September 2012, the Board also remanded the increased rating claim for the service-connected neck disorder.  The claim is again before the Board for appellate review.  Nevertheless, that issue is again REMANDED to the Agency of Original Jurisdiction (AOJ) along with the claim to a TDIU.  


FINDING OF FACT

A chronic low back disability was not shown in service or for many years thereafter, and any current low back disorder is not related to service nor is it due to or aggravated by the service-connected cervical spine disorder.   


CONCLUSION OF LAW

The criteria for service connection for a low back disorder have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A.  38 C.F.R. § 3.159(b).

The duty to notify was satisfied by way of several letters to the Veteran between April 2002 and September 2009 which informed him of his duty and the VA's duty for obtaining evidence.  In addition, the letters met the notification requirements set out for service connection, and for effective dates and disability ratings, in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Further, following full notification, the claim on appeal was readjudicated in SSOCs of record.  Overton v. Nicholson, 20 Vet. App. 427, 437 (2006).

VA also has a duty to assist the Veteran in the development of his claims.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent private and VA treatment records and reports, and in providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the claim has been obtained.  VA obtained the Veteran's STRs, and relevant private and VA medical evidence.  VA provided the Veteran with medical examinations into his claim to service connection, and the Board obtained multiple VHA opinions relating to the claim.  In addition, VA substantially complied with the Board's remand orders.  The RO requested additional VA treatment records from the Newark VA Hospital and the Philadelphia VA Medical Center.  The SSOC informed of the records that were obtained and the Veteran was provided with an opportunity to respond.  Further, VA provided the Veteran with a hearing before the Board to provide testimony in support of his claim.  

With respect to the Board hearing, the Court held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ noted the current appellate issue at the beginning of the hearing, and asked questions to clarify the Veteran's contentions and treatment history.  Following the hearing, the case was remanded in order to obtain additional treatment records.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.

The Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claim, and no further assistance to develop evidence is required.

Service Connection

The Veteran claims that he incurred a low back disorder during service and, alternatively, that he developed a low back disorder as the result of a service-connected neck disorder.  

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013).  

Service connection may be awarded where the evidence shows that a Veteran had a chronic condition in service or during an applicable presumptive period and still has the condition.  38 C.F.R. §§ 3.303(b), 3.307, 3.309.  Certain disorders are presumed to have been incurred in service if manifested to a compensable degree within one year after service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  If there is no evidence of a chronic condition during service or during an applicable presumptive period, then a showing of continuity of symptomatology after service is required to support the claim.  The continuity of symptomatology language in § 3.303(b) is limited to the chronic diseases listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  These provisions regarding presumptive service connection apply in this matter as arthritis is listed under 38 C.F.R. § 3.309(a).     

Under 38 C.F.R. § 3.310, service connection may also be granted for disability that is proximately due to or the result of a service-connected disease or injury, or for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  The Board notes that there has been an amendment to the provisions of 38 C.F.R. § 3.310 during the pendency of this appeal.  See 71 Fed. Reg. 52744 -47 (Sept. 7, 2006) (codified at 38 C.F.R. § 3.310  (2010)).  That revision imposed additional burdens on a claimant seeking to show that a service-connected disease or injury aggravated (as opposed to caused) disability for which service connection had not yet been established.  The appropriate version of § 3.310 in the instant case is that version effective when the Veteran filed his claim, because that version is potentially more favorable to the Veteran.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-03; 69 Fed. Reg. 25179 (2004).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In this matter, the record establishes that the Veteran has had low back disorders during the appeal period.  Private and VA treatment records, VA compensation examination reports, and VHA reports note multilevel degenerative changes in the lumbosacral spine in addition to a chronic lumbar strain.  The Veteran asserts that these problems were caused by a motor vehicle accident (MVA) in service.  He asserts that, even though the low back disability did not manifest in the first several years following service, it is nevertheless related to the MVA.  38 C.F.R. § 3.303.  He also contends that his current low back problems were caused by, or have been aggravated by, his service-connected cervical spine disorder.   38 C.F.R. § 3.310.  

The Board has considered the Veteran's assertions, and those offered by his spouse at the Board hearing (that the Veteran had experienced back pain for many years).  A layperson is competent to attest to what he or she observes or senses, such as the symptoms typically associated with arthritis - pain and limitation of motion.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation).  However, lay statements regarding the etiology of the Veteran's low back problems are not competent.  Degenerative joint and disc disease as well as strain constitute internal pathology that is beyond the Veteran's capacity for lay observation.  The etiology and development could not be determined through observation or by sensation such as feeling.  Neither the Veteran nor his spouse is a competent witness to render a medical opinion linking an internal lower spinal disorder to service, or to a neck disorder.  They do not have the training and expertise to provide medical evidence connecting the two.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  On the essentially medical question before the Board, the medical commentary is of greater evidentiary value.  And the preponderance of the medical commentary is against the lay assertions regarding etiology.       

Before reviewing and discussing the medical opinions, the Board notes that the earliest lay or medical evidence of record of a low back disorder is dated in the mid 1980s, nearly 20 years after the Veteran's discharge from service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability may be considered in evaluating a claim of service connection).  

The Veteran's STRs, which detail the neck injury and extensive treatment received for it as the result of the in-service MVA, are negative for complaints or clinical findings relating to low back problems.  Moreover, a low back problem was not reported by the Veteran, or found by his examiner, during his February 1967 separation examination.  
 
VA medical records dated from July 1973 to October 1984 are negative for complaints related to the low back.  Nor did the Veteran complain of low back problems during VA examinations in June 1967, September 1969, March 1983, and December 1985.  Indeed, an October 1984 x-ray of the lumbar spine was normal.  Further, in written statements dated in February and June 1985, and in August 1985 hearing testimony before the RO, the Veteran did not mention low back problems.  

The earliest evidence of a back disorder is dated in August 1986, in an x-ray which indicated sclerosis in the region of the sacroiliac joint.  Subsequent private medical records dated in September 1986 note that the Veteran had been experiencing right low back pain and right posterior, anterior, or mid-iliac crest pain for the "past two years."  Parenthetically, the Board notes that handwritten over the typed word "two" is the word "twelve," possibly indicating a longer history.  In any event, from the late 1980s, the lay and medical evidence clearly indicates the existence of a low back disorder.  

The record contains statements from multiple medical professionals which either directly, or indirectly, address the issue of etiology.  Four of the statements support the Veteran's claim to service connection.  But the Board finds these supportive statements to be of limited probative value.  

The first supportive statement was offered by the Veteran's private physician in May 1988.  In the statement, the physician noted that the Veteran complained of chronic lower back and right hip pain and presented the history of the in-service MVA.  The physician noted that the stated pain in the hip and low back only became apparent afterwards.  An opinion was offered that "the patient may very well be suffering a right sacroiliitis secondary to a previous trauma, most likely the motor vehicle accident of 1967."  This opinion is of limited probative value because it is not supported by a rationale; there is no explanation for the physician's conclusion that the Veteran's disability was related to the injury in service.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) (the failure of the physician to provide a basis for his/her opinion goes to the weight or credibility of the evidence).  Moreover, the examiner's comments are speculative - by indicating that the back disability "may very well be" related to the MVA, the physician did not address the issue of probability.  Rather, the physician merely rendered a statement of possibility.  As such, it is a speculative comment on the Veteran's claims, and therefore insufficient to support a claim to service connection.  Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  Further, the physician did not address the issue of secondary service connection.  

The second supportive statement is similarly of limited probative value.  The statement was offered by a private physician in July 2004.  The physician noted the Veteran's in-service MVA and neck injury.  The physician indicated that, "in revealing his medical history," the Veteran stated that he experienced continued problems including low back pain after the accident.  The physician then stated that there was medical evidence that the Veteran's "lumbosacral pain [is] secondary to the aforementioned motor vehicle accident."  This statement is of limited probative value because it is inconsistent with the evidence of record that existed at that time.  In July 2004, the evidence clearly indicated an absence of a back disorder, or complaints of a back disorder, for 20 years following the accident.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the value of a physician's statement is dependent, in part, upon the extent to which it reflects clinical data or other rationale to support the opinion).  Rather, the July 2004 statement appears to be based entirely on the Veteran's own history of back pain following the MVA which is completely contradicted by the medical evidence of record.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) (a medical evaluation that is merely a recitation of a veteran's self-reported and unsubstantiated history has no probative value).  Further, the physician did not provide an opinion regarding probability, but instead, noted that there was medical evidence that the Veteran's low back disorder was related to the motor vehicle accident.  In noting some evidence, the examiner did not indicate what the evidence was, or whether it comprised evidence sufficient to conclude that the lower back disorder was as likely as not related to service.  Further, this statement does not address the issue of secondary service connection.   

The third supportive statement was offered by a VA compensation examiner.  The Veteran underwent VA neurological (brain and spinal cord) examination in May 2006.  After clinical evaluation and a review of the claims file, the VA examiner commented that the Veteran stated that his "lower back pain started five years after he came back from service, and the accident was in 1966 and five years he came back from service.  So, it is at least as likely as not that the Veteran's chronic lower back pain is related to his motor vehicle accident in 1966 in service."  In October 2006, this examiner reiterated the opinion.  This examiner's comments are unpersuasive because they are not supported by a rationale.  Indeed, the supportive commentary is a non sequitur given the only explanation provided by the examiner - that the Veteran's low back pain started five years after he left service.  After noting the absence of evidence for years following service, the examiner does not explain how the back problems relate to service.  See Hernandez-Toyens and Bloom, both supra.  This examiner did not address the issue of secondary service connection either.   

The fourth supportive statement is also of limited probative value.  In a statement submitted into the record in March 2012, the Veteran's treating VA neurologist stated that the Veteran's back disorder and associated radiculopathy could be related to the in-service MVA because the Veteran complained of diffuse back pain with radiation into the lower extremities ever since the MVA.  Of course, the statement's predicate is completely contradicted by the actual record which contains medical and lay evidence that is entirely negative for back problems for two decades following service.  The statement is therefore unpersuasive.  See Jones, Bloom, and Sanchez-Benitez, each supra.  In addition, the opinion was speculative as the clinician indicated the current disability "could" be related to service.  Moreover, this examiner did not address the issue of secondary service connection.  

In August 2011, February 2012, and April 2013, the Veteran's treating neurologist offered identical statements that, "[k]nown patient of chronic diffuse pain in the back, neck and down BLE, since a reported [MVA] in service in 1966."  Again, this statement is unpersuasive because, though it suggests symptoms since service, the record clearly documents an absence of symptoms until the mid 1980s.  The well-documented history in the claims file contradicts the Veteran's reported history, which thereby renders the August 2011, February 2012, and April 2013 comments of no probative value on the issue of etiology.  See Sanchez-Benitez, supra.  

The Veteran also submitted into the record medical treatise evidence.  The articles, discussed by the Veteran's representative during the Veteran's January 2008 Board hearing, address the ways in which trauma to the spine accelerates degenerative changes in the spine.  These articles were written by specialists and can therefore be construed as competent evidence providing theoretical foundations for the Veteran's theories of causation in this matter - i.e., that the in-service MVA caused trauma to the upper spine which eventually led to the lower spinal problems, and that disability associated with the neck ultimately caused a lower spinal problem.  However, the studies are of limited probative value with the specific questions faced by the Board.  Though each study adds substance to the Veteran's theories of causation, they do not address the Veteran's case specifically.  Sacks v. West, 11 Vet. App. 314 (1998).   Further, none of the supportive medical statements which actually do address the Veteran's specific situation expressly cites the studies in support of their statements.  Rucker v. Brown, 10 Vet. App. 67, 73-74 (1997).  As such, the studies are insufficient to establish the element of medical nexus evidence here.  In this case, the most probative evidence consists of the opinions of medical professionals who reviewed the Veteran's history and provided opinions with rationale that currently existing lumbar spine disabilities are not related to service or due to or aggravated by the cervical spine disorder. 

The record contains several statements from medical professionals who counter the Veteran's claim to service connection.  In contrast to the supportive statements, certain of these negative opinions are of probative value regarding the questions before the Board.  The first of these negative opinions is not among them.  

The first negative opinion was offered by a VA neurology compensation examiner in April 2005.  The examiner stated that the Veteran injured his neck and lower back during an in-service car accident.  The examiner stated that the Veteran had been complaining of neck and lower back pain since the accident.  The examiner opined that "it is less likely as not that [t]he patient's lower back pain is related to service-connected cervical spine injury and arthritis."  The opinion is clearly not based on the actual evidence - there is no evidence of a low back complaints for many years following service.  Hence, the basis of the opinion is flawed because it is entirely contradicted by years of evidence, which renders the final opinion unpersuasive.  Further, the opinion is not supported by an explanation.  See Bloom and Hernandez-Toyens, both supra.

By contrast, each of the remaining negative opinions contains certain probative elements.  For example, the second negative opinion was offered by a VA orthopedic compensation spine examiner in May 2006.  The examiner indicated that the Veteran reported an onset of low back pain in 1969.  Following clinical evaluation and a review of the claims file and medical records, the examiner opined that the Veteran's low back pain was not caused by or a result of the car accident in 1966.  The opinion was based on a review of the claims file and other records demonstrating a prior work-related back injury.  See Bloom, supra.  In November 2006, this examiner reiterated the negative opinion, stating that insufficient evidence existed in the record to establish a causal relationship between the Veteran's low back pain and in-service accident in 1966.  As this opinion is premised on the actual evidence of record, the opinion is persuasive evidence on the issue of direct service connection.  38 C.F.R. § 3.303.  

The third negative opinion was provided in November 2006 by another VA compensation examiner who opined that the Veteran's low back pain was not caused by the accident of 1966.  The examiner based the negative opinion on the fact that the Veteran did not complain of a back injury, nor was he treated for one, at the time of accident or at discharge from service.  The examiner further opined that, if the Veteran did injure his back in the accident, he would have experienced pain either immediately or 1-2 days after the accident.  This is a probative opinion with regard to the issue of direct service connection.  38 C.F.R. § 3.303.  

The fourth negative opinion is noted in the first VHA opinion of record, provided by an orthopedic spine surgeon.  The examiner determined that it is less likely than not that any identified chronic lumbosacral spine disorder is etiologically related to the Veteran's in-service MVA.  In support of that opinion, the VHA examiner noted that the Veteran's February 1967 evaluation did not show low back symptoms following the cervical spine injury.  Therefore, the examiner concluded, it is less than likely that the low back pathology was due to the in-service accident.  The Board construes this as yet another persuasive medical opinion against the claim to service connection on a direct basis as it is based on the evidence of record, and is supported by a rationale.  See Bloom and Hernandez-Toyens, both supra.  This VHA examiner also commented on the issue of secondary service connection, stating that a cervical spine injury does not lead to or worsen chronic lumbosacral pathology.  38 C.F.R. § 3.310.  As this aspect of the opinion was not supported by a rationale, the Board sought additional inquiry.  

The fifth negative opinion was provided by another VHA examiner in November 2011.  This clinician (a VA staff surgeon) indicated a review of the claims file, and stated that the Veteran's chronic lumbosacral disorder less likely as not had its onset during active service, was etiologically related to a motor vehicle accident in service, originated during active service, and/or was caused or aggravated by the Veteran's service-connected spine disorder.  In support of that opinion, the VHA examiner found significant the interval of at least several years between the Veteran's accident and the onset of lumbosacral pain, in contrast to the cervical spine injury, which was documented shortly after the accident.  Instead, the examiner found it likely that the Veteran's low back disorder was degenerative in nature.  The examiner noted that while degenerative conditions may be contributed to by many factors, including genetics, general health, remote or recent trauma, and repetitive activities or micro trauma, any possible contribution of his accident that occurred many years prior would have likely been minor and, at this point, impossible to sort out.  This opinion is of probative value inasmuch as it directly addresses the issues before the Board (direct and secondary service connection), it is clear, and it is based on, and cites, the evidence of record.  See Bloom, supra.  Based on the speculative comments toward the end of the statement, however, the Board sought additional medical commentary.  See Jones, supra.  

The sixth negative opinion was provided by another VHA examiner in January 2012.  The clinician, a chief of orthopedic surgery, indicated a review of the claims file and determined that the Veteran's chronic lumbosacral spine disorder did not have its onset during active service and was less likely than not related to the 1966 motor vehicle accident.  In support of those conclusions, the examiner noted that there was no mention of any lower or mid back issues at the time of the accident in 1966.  The examiner found that any significant injury to the lumbar spine that would have contributed to degenerative change in the future would most likely have caused lower back symptoms in the first few days or weeks after the accident, or at least have shown some changes on x-ray or MRI scan.  The examiner also noted that STRs were negative for lower back symptoms, and that the Veteran had every chance to report any medical issues during his 1967 separation examination.  Further, the examiner found probative that the first mention of low back pain was not until 1984, 18 years after the Veteran's motor vehicle accident and 17 years after separation from service.  The examiner further noted that the Veteran was working as an auto body repairman at the time of his initial low back complaints.  Moreover, an MRI of the lumbar spine in March 1997 also showed no evidence of significant degenerative change.  Finally, the VHA examiner determined that it is unlikely that the Veteran's lower back pain and chronic lumbosacral spine disorder is due to, or progressed in severity beyond its natural progression as a result of, the Veteran's cervical spine injury residuals and arthritis.  The examiner found no evidence that, due to his neck injury, the Veteran altered his activities in any way that would have caused or exacerbated his lumbar spine disorder.  Instead, the examiner felt that the Veteran's work as an auto body repairman and his work with the U.S. Postal Service was the most likely cause of the Veteran's chronic lumbosacral spine disorder.  On the issues of whether the degenerative changes in the lower spine relate to service, to the MVA in service, or to the service-connected cervical spine disability, the January 2012 VHA opinion is of great probative value.  It is a clear opinion that is based on the actual evidence of record, and it is accompanied by an explanation of why the lower spine degenerative changes are not related to service and why such are not due to or aggravated by the neck problems.  See Bloom and Hernandez-Toyens, both supra.

However, the Board sought an elaboration of the January 2012 VHA opinion with respect to the issue of the Veteran's diagnosed chronic lumbar strain.  In the seventh negative opinion (dated in March 2012) the January 2012 VHA examiner responded that it is unlikely that the Veteran's chronic low back strain had its onset in service or was caused or aggravated by his cervical spine disorder.  In this regard, the examiner reiterated that there is no medical evidence of any low back strain during the Veteran's active duty, nor was there evidence that the MVA in service, and resulting spinal trauma, was etiologically related to the Veteran's subsequently diagnosed chronic low back strain.  Similarly, the examiner found no evidence that a chronic low back strain was due to, or increased in severity beyond its natural progression as a result of, the cervical spine injury and arthritis.  The examiner opined that any injury to the low back in service that would have contributed to a low back strain at a later time would have resulted in some symptoms at the time of the Veteran's discharge examination, or at least in abnormalities on x-rays in October 1984 and MRI in March 1997, both of which were reported as normal.  On the issues of whether the lower back strain relate to service, to the MVA in service, or to the service-connected cervical spine disability, the March 2012 addendum VHA opinion is of great probative value.  It is a clear opinion that is based on the actual evidence of record, and it is accompanied by an explanation of why the lower back strain relates neither to service nor to the neck problems.  See Bloom and Hernandez-Toyens, both supra.

In sum, several medical professionals commented on the Veteran's claim to service connection.  The five statements that tend to support the Veteran's claim are unpersuasive.  None is supported by a rationale which explains why, given the irrefutable facts in this case, a back disorder manifesting in the 1980s is related to an accident in the 1960s.  And none addresses the issue of secondary service connection.  

By contrast, several of the negative opinions, as was discussed above, are of probative value on the two questions before the Board.  Collectively, these opinions clearly conclude that it is less than likely that the lower back problems relate to the MVA in service, relate to service, were caused by the neck problem, or are aggravated by the neck problem.  The opinions which are entitled to probative weight, particularly the January 2012 and March 2012 opinions, were based on a review of the history and were supported by a rationale.  The evidentiary weight of these reports and opinions preponderates against the Veteran's lay assertions regarding etiology, and the opinions in the record in support of the claims.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As such, a preponderance of the evidence is against the Veteran's claim to service connection.  38 C.F.R. §§ 3.303, 3.310.  

Further, there is no evidence of record, either medical or lay, indicating onset of arthritis either during service, or in the first year following discharge from service.  Hence, just as the record establishes that arthritis is not due to service to include the MVA, or secondary to the service-connected neck disorder, it establishes that arthritis did not manifest in the year following service.  Therefore, service connection on a presumptive basis under 38 C.F.R. § 3.309 would not be warranted here.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for a low back disability is denied.


REMAND

Although the Board regrets the delay in this long-pending appeal, additional development is needed prior to further disposition of the Veteran's claim for an increased rating for his cervical spine disorder.

In the September 2012 remand, the Board requested that the Veteran undergo additional VA compensation examination into the nature and severity of his service-connected cervical spine disability.  In particular, the Board requested additional inquiry into the extent and severity of neurological symptomatology associated with the disorder.  

The record documents that the Veteran underwent orthopedic examination of his cervical spine in October 2012, for which a report is of record.  But the record indicates that the Veteran did not undergo the neurological evaluation that was requested in September 2012.  As such, a remand is necessary to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).  

The Board notes that the October 2012 VA examiner stated that "I have requested that C&P Neurology evaluate this patient for symptoms of radiculopathy."  The Board notes that the May 2013 SSOC indicates that the Veteran did not appear for the neurology examination.  38 C.F.R. § 3.655.  However, the record contains no documentation evidencing that the Veteran was notified of a neurology examination.  And the Veteran indicates that he was not provided with such an examination.  Correspondence of record from VA personnel, dated in January 2013, further adds confusion to this issue.  As such, it is not clear in the record that the Veteran was provided with a neurology examination, that he did not appear for such an examination, or that he was notified of such an examination.  The appropriate course of action therefore is to again attempt to provide the Veteran with the neurology examination requested in September 2012.    

Finally, an October 2011 statement from the Veteran's treating VA physician indicates that the Veteran's neck disorder may cause him to be unemployable.  The Veteran also reported that he retired in October 2009 when he "had enough working in pain although [he] was on medication."  TDIU is therefore for consideration.  Rice v. Shinseki, 22 Vet. App. 447 (2009). 

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran complete a TDIU claim form, VA Form 21-8940. 

2.  Provide VCAA notification to the Veteran regarding claims for TDIU.  

3.  After the above development has been completed, the Veteran should be scheduled for a VA examination for TDIU and to determine the current severity of his cervical spine disability, to include orthopedic and neurological findings.  The examiner should review the claims file and note that review in the report.  Any indicated studies should be performed.  The examination report must provide a complete rationale for all opinions. The examiner is requested provide the following information:

(a)  Report range of motion measurements for the cervical spine in degrees and indicate whether there is weakened movement, excess fatigability, incoordination, or pain. Those determinations should be expressed in terms of the degree of additional range-of-motion loss that is due to any weakened movement, excess fatigability, incoordination, or pain, to include on repetitive use or on flare-ups. 

(b)  Identify all neurological abnormalities relating to the Veteran's cervical spine disability.  With regard to any neurological disability resulting from the service-connected cervical spine disability, the specific nerve affected should be specified, and the severity of each nerve disability.  

(c)  Report whether the Veteran has any incapacitating episodes as a result of his service-connected cervical spine disability and the frequency of any incapacitating episodes.  An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

(d)  Provide information concerning the functional impairment that results solely from the service-connected disabilities (cervical spine injury and the fracture residuals of the 3rd metacarpal of the left hand).  The examiner should also address any functional impairment resulting from the medication that the Veteran takes for the service-connected cervical spine injury.  See the October 2011 statement of the Veteran's VA primary care provider stating that "the patient has required schedule 2 medications which affect cognitive ability and impair one's decision making capacity."  

4.  After the requested examination report has been completed, it should be reviewed to ensure that it is in complete compliance with the directives of this remand. The examination report should be returned to the examiner if deficient in any manner.

5.  After completing any additional development deemed necessary, the AOJ should readjudicate the issues remaining on appeal (to include the issue regarding a TDIU) in light of any additional evidence added to the record assembled for appellate review.  If a benefit sought on appeal is not granted, the Veteran should be furnished with a SSOC, which addresses all of the evidence obtained after the issuance of the last SSOC in May 2013, and provided an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


